

Exhibit 10.d.45






PERSONAL AND CONFIDENTIAL


December 19, 2005


Robert E. Rogan
Vice President - Public Affairs
Green Mountain Power Corporation
163 Acorn Lane
Colchester, VT 05446


Dear Bob:


Green Mountain Power Corporation (the “Company”) considers it essential to the
best interests of its shareholders to foster the continuous employment of key
management personnel. In addition, the Board of Directors of the Company (the
“Board”) recognizes that the possibility of a change of control of the Company
may exist and the uncertainty and questions which it may raise among management
may result in the distraction or departure of management personnel to the
detriment of the Company and its shareholders.


The Board has determined that appropriate steps should be taken to reinforce and
encourage the continued attention and dedication of members of the Company’s
management, including yourself, to their assigned duties without distraction in
the face of the possibility of a change in control of the Company, although no
such change is known to be contemplated.


In order to induce you to remain in the employ of the Company and in
consideration of your agreements set forth in subsections 4(ii), 6(ix), 6(x) and
6(xi) hereof, the Company agrees that you shall receive the severance benefits
set forth in this Agreement in the event your employment with the Company is
terminated subsequent to a “change in control of the Company” (as defined in
section 4 hereof and hereinafter a “Change of Control”) under the circumstances
described below.


1. Term of Agreement. This Agreement shall commence on December 19, 2005 (the
“Effective Date”) and shall continue in effect through December 31, 2005;
provided, however, that commencing on January 1, 2006 and each January 1
thereafter, the term of this Agreement shall automatically be extended for one
additional year unless, not later than September 30 of the preceding year, the
Company shall have given notice that it does not wish to extend this Agreement.


2. Terms of Employment Before a Change of Control. Prior to a Change of Control,
your terms of employment (“Terms of Employment”) shall be as follows:


(a) General duties. Excluding periods of vacation and sick leave to which you
are entitled, you will continue to exercise such authority and perform such
executive duties as are commensurate with the authority being exercised and
duties being performed by you immediately before the Effective Date.


(b) Place of employment. Your services will be performed at the location where
you were employed immediately before the Effective Date. If the Company and you
agree, however, the location of your employment may be changed without affecting
your rights under this Agreement.


(c) Expenses generally. You are entitled to receive prompt reimbursement for all
reasonable expenses you incur. Reimbursement must be made in accordance with the
Company’s policies and procedures in effect on the Effective Date (which may
include a requirement that you submit an itemized expense voucher).


(d) Meetings, conventions, and seminars. You are encouraged and are expected to
attend seminars, professional meetings and conventions, and educational courses.
The cost of travel, tuition or registration, food, and lodging for attending
those activities must be paid by the Company. Other costs are your expense,
unless the Company authorizes those costs. If those other costs are authorized
expenses, you must be reimbursed after satisfying the Company’s policies and
procedures for such reimbursement (which may include a requirement that you
submit an itemized expense voucher).


(e) Promotional expenses. You are encouraged and are expected, from time to
time, to incur reasonable expenses for promoting the Company’s business. Such
promotional expenses include travel, entertainment (including memberships in
social and athletic clubs), professional advancement, and community service
expenses. You agree to bear those expenses except to the extent that those
expenses are incurred at the Company’s specific direction or those expenses are
specifically authorized by the Company as expenses that the Company may pay
directly or indirectly through reimbursement to you.


(f) Outside activities. You may (i) serve on corporate, civic, or charitable
boards or committees; (ii) deliver lectures, fulfill speaking engagements, or
teach at educational institutions; and (iii) manage personal investments. Such
activities must not significantly interfere with the performance of your
responsibilities for the Company. To the extent that any such activities have
been conducted by you before the Effective Date, such prior conduct of
activities and any subsequent conduct of activities similar in nature and scope
may not be deemed to interfere with the performance of your responsibilities to
the Company.


(g) Compensation and fringe benefits. Your compensation (including your annual
base salary and any bonuses or incentive compensation) and benefits generally
are the same as those in effect on the Effective Date. Your compensation and
benefits are, however, subject to periodic review and adjustment by the Company.
This section of this Agreement does not change the terms of any fringe benefit
program or employee benefit plan maintained by the Company and does not give you
any additional vested interest in any compensation or benefit to which you are
not already entitled under any such program or plan on the Effective Date.
Generally, your benefits include the following items, all of which are subject
to periodic review and adjustment: (i) You are entitled to receive all group
life, accidental death and dismemberment, long-term disability, and medical
insurance benefits available to you according to Company policies and employee
benefit plans maintained by the Company that are in effect on the Effective
Date; (ii) You are entitled to paid vacation in accordance with the Company’s
policies in effect on the Effective Date; (iii) You are entitled to sick leave
in accordance with the Company’s policies in effect on the Effective Date; and
(iv) You are entitled to participate in all employee benefit plans and programs
in which you participate on the Effective Date, whether or not such plans or
programs are subject to the Employee Retirement Income Act of 1974, as amended
(“ERISA”), including but not limited to the Company’s Retirement Plan,
Supplemental Retirement Plan or any successor plans thereto, any incentive
compensation plans maintained by the Company or any successor thereto, the
Company’s Deferred Compensation Plan for Certain Officers and any stock-based
compensation plans maintained by the Company or successor plans thereto and any
savings or thrift plan maintained by the Company,


3. Extension of Agreement Upon Change of Control. If a Change of Control shall
have occurred during the original or extended term of this Agreement, this
Agreement shall continue in effect for a period of at least thirty-six (36)
months beyond the month in which such Change of Control occurred. The Terms of
Employment set forth in section 2 continue in effect after a Change of Control
and may not be changed to terms and conditions less favorable than those in
effect on the day immediately preceding a Change of Control.


4. Change of Control.
(i) No benefits shall be payable hereunder unless there shall have been a Change
of Control, as set forth below. For purposes of this Agreement, a Change of
Control shall be deemed to have occurred if (A) any “person” (as such term is
used in sections 13(d) and 14(d) of the Securities Exchange Act of 1934, as
amended (the “Exchange Act”)), other than a trustee or other fiduciary holding
securities under an employee benefit plan of the Company or a corporation owned,
directly or indirectly, by the shareholders of the Company in substantially the
same proportions as their ownership of stock of the Company, is or becomes the
“beneficial owner” (as defined in Rule 13d-3 under the Exchange Act), directly
or indirectly, of securities of the Company representing 20% or more of the
combined voting power of the Company’s then outstanding securities (a “20%
Holder”); or (B) during any period of two consecutive years (not including any
period prior to the execution of this Agreement), individuals who at the
beginning of such period constitute the Board of Directors of the Company (the
“Board”) and any new director (other than a director designated by a person who
has entered into an agreement with the Company to effect a transaction described
in clauses (A) or (C) of this subsection) whose election by the Board or
nomination for election by the Company’s shareholders was approved by a vote of
at least two-thirds (2/3) of the directors then still in office who either were
directors at the beginning of the period or whose election or nomination for
election was previously so approved, cease for any reason to constitute a
majority of the directors of the Company; or (C) the shareholders of the Company
approve a merger or consolidation of the Company with any other corporation,
other than a merger or consolidation which would result in the voting securities
of the Company outstanding immediately prior thereto continuing to represent
(either by remaining outstanding or by being converted into voting securities of
the surviving entity) at least 80% of the combined voting power of the voting
securities of the Company or such surviving entity outstanding immediately after
such merger or consolidation, or the shareholders of the Company approve a plan
of complete liquidation of the Company or an agreement for the sale or
disposition by the Company of all or substantially all the Company’s assets;
provided, however, that a Change of Control shall not be deemed to have occurred
under clauses (A) or (C) above if a majority of the Continuing Directors (as
defined below) determine within five business days after the occurrence of any
event specified in clauses (A) or (C) above that control of the Company has not
in fact changed and it is reasonably expected that such control of the Company
in fact will not change. Notwithstanding that, in the case of clause (A) above,
the Board shall have made a determination of the nature described in the
preceding sentence, if there shall thereafter occur any material change in facts
involving, or relating to, the 20% Holder or to the 20% Holder’s relationship to
the Company, including, without limitation, the acquisition by the 20% Holder of
l% or more additional outstanding voting stock of the Company, the occurrence of
such material change in facts shall result in a new Change of Control for the
purpose of this Agreement. In such event, the second immediately preceding
sentence hereof shall be effective. As used herein, the term “Continuing
Director” shall mean any member of the Board on the date of this Agreement and
any successor of a Continuing Director who is recommended to succeed the
Continuing Director by a majority of Continuing Directors. If, following a
Change of Control, you are the beneficial owner of two percent or more of the
then-outstanding equity securities of the Company, or its successor in interest,
a majority of the Continuing Directors may elect, within five business days
after such Change of Control, to terminate any benefits payable to you under
this Agreement after the date of such an election by the Continuing Directors.


(ii) For purposes of this Agreement, a “Potential Change of Control” shall be
deemed to have occurred if (A) the Company enters into an agreement, the
consummation of which would result in the occurrence of a Change of Control; (B)
any person (including the Company) publicly announces an intention to take or to
consider taking actions which if consummated would constitute a Change of
Control; (C) any person, other than a trustee or other fiduciary holding
securities under an employee benefit plan of the Company or a corporation owned,
directly or indirectly, by the shareholders of the Company in substantially the
same proportion as their ownership of stock of the Company, becomes the
beneficial owner, directly or indirectly, of securities of the Company
representing 5% or more of the combined voting power of the Company’s then
outstanding securities; or (D) the Board adopts a resolution to the effect that,
for purposes of this Agreement, a Potential Change of Control has occurred. You
agree that, subject to the terms and conditions of this Agreement, in the event
of a Potential Change of Control, you will remain in the employ of the Company
until the earliest of (i) a date which is six (6) months from the occurrence of
such Potential Change of Control, (ii) the termination by you of your employment
by reason of Long-Term Disability or Retirement (at your normal retirement age),
as defined in subsection 5(i), or (iii) the occurrence of a Change of Control.


5. Termination Following Change of Control. If any of the events described in
subsection 4(i) hereof constituting a Change of Control shall have occurred, you
shall be entitled to the benefits provided in subsection 6(iii) hereof upon the
subsequent termination of your employment during the term of this Agreement
unless such termination is (A) because of your death, Long-Term Disability or
Retirement, (B) by the Company for Cause, or (C) by you other than for Good
Reason.


(i) Death, Long-Term Disability, or Retirement. If, as a result of your
incapacity due to physical or mental illness which is determined to be total and
permanent and to prevent you from performing, with or without reasonable
accommodation, the essential functions of your employment by a physician and any
other consultants selected by the Company or its insurers and acceptable to you
or your legal representative, you shall have been absent from the full-time
performance of your duties with the Company for six (6) consecutive months, and
within thirty (30) days after written notice of termination is given you shall
not have returned to the full-time performance of your duties, your employment
may be terminated for “Long -Term Disability”. Termination by the Company or you
of your employment based on “Retirement” shall mean termination in accordance
with the Company’s retirement policy, including early retirement, generally
applicable to its salaried employees or in accordance with any retirement
arrangement established with your consent with respect to you. Your death
(“Death”) during the term of this Agreement will terminate the Agreement.


(ii) Cause. Termination by the Company of your employment for “Cause” shall mean
termination upon (A) the willful and continued failure by you to substantially
perform your duties with the Company (other than any such failure resulting from
your incapacity due to physical or mental illness or any such actual or
anticipated failure after the issuance of a Notice of Termination, by you for
Good Reason, as defined in subsection 5(iii)) after a written demand for
substantial performance is delivered to you by the Board, which demand
specifically identifies the manner in which the Board believes that you have not
substantially performed your duties, (B) the willful engaging by you in conduct
which is demonstrably and materially injurious to the Company, monetarily or
otherwise, or (C) your willful and continued breach of a material term of this
Agreement. For purposes of this subsection, no act, or failure to act, on your
part shall be deemed “willful” unless done, or omitted to be done, by you not in
good faith and without reasonable belief that your action or omission was in the
best interest of the Company. Notwithstanding the foregoing, you shall not be
deemed to have been terminated for Cause unless and until there shall have been
delivered to you a copy of a resolution duly adopted by the affirmative vote of
not less than three-quarters (3/4) of the entire membership of the Board at a
meeting of the Board called and held for such purpose (after reasonable notice
to you and an opportunity for you, together with your counsel, to be heard
before the Board), finding that in the good faith opinion of the Board you were
guilty of conduct set forth above in clauses (A), (B), or (C) of the first
sentence of this subsection and specifying the particulars thereof in detail.


(iii) Good Reason. You shall be entitled to terminate your employment for Good
Reason. For purposes of this Agreement, “Good Reason” shall mean, without your
express written consent, the occurrence after a Change of Control of any of the
following circumstances unless, in the case of paragraphs (A), (E), (F), (G),
(H) or (I), such circumstances are fully corrected prior to the Date of
Termination specified in the Notice of Termination, as defined in Subsections
6(iv) and 6(v), respectively, given in respect thereof:


(A) the assignment to you of any duties inconsistent with your status as Vice
President-Public Affairs of Green Mountain Power Corporation or a substantial
adverse alteration in the nature or status of your responsibilities from those
in effect immediately prior to the Change of Control;


(B) a reduction by the Company in your annual base salary as in effect on the
date hereof or as the same may be increased from time-to-time except for
across-the-board salary reductions similarly affecting all executives of the
Company and all executives of any person in control of the Company;


(C) the relocation of the Company’s principal executive offices (presently
located at 163 Acorn Lane, Colchester, Vermont) to a location more than fifty
miles distant from the present location prior to the Change of Control, or the
closing thereof, or the Company’s requiring you to be based anywhere other than
within fifty miles of the present location, except for required travel on the
Company’s business to an extent substantially consistent with your present
business travel obligations;


(D) the failure by the Company, without your consent, to pay to you any portion
of your current compensation except pursuant to an across-the-board compensation
deferral similarly affecting all executives of the Company and all executives of
any person in control of the Company;


(E) the failure by the Company to offer you any compensation plan introduced to
other executives of similar responsibility or any substitute plans adopted prior
to the Change of Control, unless an equitable arrangement (embodied in an
ongoing substitute or alternative plan) has been made with respect to such plan;
or the failure by the Company to continue your participation in any such
compensation plan (or in such substitute or alternative plan) on a basis not
materially less favorable, both in terms of the amount of benefits provided and
the level of your participation relative to other participants, as existed at
the time of the Change of Control;


(F)   the failure by the Company to continue to provide you with the benefits
substantially similar to those enjoyed by you under any of the following plans
or programs maintained by the Company at the time of a Change of Control or the
taking of any action which would directly or indirectly materially reduce any of
such benefits, including but not limited to: (i) fringe benefits, in accordance
with the Company’s policies in effect at the time of a Change of Control; (ii)
group life, accidental death and dismemberment, long-term disability, and
medical and dental insurance benefits available to you according to Company
policies and employee benefit plans maintained by the Company that are in effect
at the time of a Change of Control; (iii) paid vacation in accordance with your
agreements with the Company’s and/or the Company’s policies in effect at the
time of a Change of Control; (iv) sick leave in accordance with the Company’s
policies in effect at the time of a Change of Control; and (v) the Company’s
Retirement and Supplemental Retirement Plans or any successors thereto, any
incentive compensation plans maintained by the Company or any successor thereto,
the Company’s Deferred Compensation Plan for Certain Officers, any stock-based
compensation plans maintained by the Company or successor plans thereto, any
savings or thrift plan maintained by the Company, whether or not such plans or
programs are subject to ERISA;


(G)   any action by the Company that eliminates, materially reduces or
jeopardizes the ability of the Company to fulfill its obligations under the
Company’s Deferred Compensation or Supplemental Retirement Plan, or both such
plans, including by way of example and not of limitation, the sale or other
disposition of assets of the Company, and all, or substantially all, of the
proceeds from such sale or other disposition do not remain with the Company;


(H)   the failure of the Company to obtain a satisfactory agreement from any
successor company to assume and agree to perform this Agreement, as contemplated
in section 7 hereof;


(I)   any purported termination of your employment which is not effected
pursuant to a Notice of Termination satisfying the requirements of subsection
(iv) below (and if applicable, the requirements of subsection (ii) above); for
purposes of this Agreement, no such purported termination shall be effective; or


(J)   your resignation, if tendered during the thirty days immediately following
the first twelve months after a Change of Control; provided, however, that, if
the Change of Control occurs pursuant to subsection 4(i)(C), your resignation
must be tendered during the thirty days immediately following the first twelve
months after the date the Company merges or consolidates with the corporation
approved by the shareholders pursuant to subsection 4(i)(C) of this Agreement.


Your right to terminate your employment pursuant to this subsection shall not be
affected by your incapacity due to physical or mental illness. Your continued
employment shall not constitute consent to, or a waiver of rights with respect
to, any circumstance constituting Good Reason hereunder. For purposes of this
subsection, any good faith determination of Good Reason made by you shall be
conclusive.


(iv) Notice of Termination. Any purported termination of your employment by the
Company or by you shall be communicated by written Notice of Termination to the
other party hereto in accordance with section 9 hereof. For purposes of this
Agreement, a “Notice of Termination” shall mean a notice which shall indicate
the specific termination provision in this Agreement relied upon and shall set
forth in reasonable detail the facts and circumstances claimed to provide a
basis for termination of your employment under the provision so indicated.


(v) Date of Termination. “Date of Termination” shall mean (A) if your employment
is terminated for Long-Term Disability, thirty (30) days after Notice of
Termination is given (provided that you shall not have returned to the full-time
performance of your duties during such thirty (30) day period), and (B) if your
employment is terminated pursuant to subsection (ii) or (iii) above or for any
other reason (other than Long-Term Disability), the date specified in the Notice
of Termination (which, in the case of a termination pursuant to subsection (ii)
above shall not be less than thirty (30) days, and in the case of a termination
pursuant to subsection (iii) above shall not be less than fifteen (15) nor more
than sixty (60) days, respectively, from the date such Notice of Termination is
given); provided that if within fifteen (15) days after any Notice of
Termination (as determined without regard to this provision), the party
receiving such Notice of Termination notifies the other party that a dispute
exists concerning the termination, the Date of Termination shall be the date on
which the dispute is finally determined, either by mutual written agreement of
the parties, by a binding arbitration award, or by a final judgment, order or
decree of a court of competent jurisdiction (which is not appealable or with
respect to which the time for appeal therefrom has expired and no appeal has
been perfected); provided further that the Date of Termination shall be extended
by a notice of dispute only if such notice is given in good faith and the party
giving such notice pursues the resolution of such dispute with reasonable
diligence. Notwithstanding the pendency of any such dispute, the Company will
continue to pay you your full compensation in effect when the notice giving rise
to the dispute was given (including, but not limited to, base salary) and
continue you as a participant in all compensation, benefit and insurance plans
in which you were participating when the notice giving rise to the dispute was
given, until the dispute is finally resolved in accordance with this subsection.
Amounts paid under this subsection are in addition to all other amounts due
under this Agreement and shall not be offset against or reduce any other amounts
due under this Agreement.


6. Compensation Upon Termination or During Short-Term Disability. Following a
Change of Control, as defined by subsection 4(i), upon termination of your
employment or during a period of Short-Term Disability you shall be entitled to
the following benefits:


(i) During any period that you fail to perform your full-time duties with the
Company as a result of incapacity due to physical or mental illness (hereinafter
“Short-Term Disability”) you shall continue to receive your base salary at the
rate in effect at the commencement of the Short-Term Disability, together with
all compensation and benefits payable or available to you and your family under
any other plan in effect during such period, until this Agreement is terminated
pursuant to subsection 5(i) hereof. Thereafter, or in the event your employment
shall be terminated by the Company or by you for Long-Term Disability,
Retirement, or by reason of your Death, your benefits and your family’s or
heirs’ benefits, if applicable, shall be determined under the Company’s
retirement, insurance and other compensation programs with respect to other peer
executives and their families as in effect on the Date of Termination, or if
more favorable to you, your family or your heirs, as in effect during the
120-day period immediately preceding a Change of Control, in accordance with the
terms of such programs. You, or, if applicable, your heirs or estate, shall also
receive your full base salary through the Date of Termination at the rate in
effect at the time Notice of Termination is given.


(ii) If your employment shall be terminated by the Company for Cause or by you
other than for Good Reason, Long-Term Disability, Death or Retirement, the
Company shall pay you your full base salary through the Date of Termination at
the rate in effect at the time Notice of Termination is given, plus all other
amounts to which you are entitled under any compensation or benefit plan of the
Company at the time such payments are due, and the Company shall have no further
obligations to you under this Agreement.


(iii) If your employment by the Company shall be terminated (a) by the Company
other than for Cause, Retirement, Death or Long-Term Disability or (b) by you
for Good Reason, then you shall be entitled to the benefits provided below:


(A) The Company shall pay you the following: the sum of (1) your full base
salary through the Date of Termination to the extent not theretofore paid, (2)
the product of (x) the higher of (I) your most recent annual bonus or variable
compensation award and (II) the annual bonus or variable compensation award paid
or payable, including any bonus or portion thereof which has been earned but
deferred (and annualized for any fiscal year consisting of less than twelve full
months or during which you were employed for less than twelve full months), for
the most recently completed fiscal year since the Change of Control, if any, and
(y) a fraction, the numerator of which is the number of days in the current
fiscal year through the Date of Termination, and the denominator of which is 365
and (3) any accrued vacation or sick pay, in each case to the extent not
theretofore paid;


(B) In lieu of any further salary payments to you for periods subsequent to the
Date of Termination, the Company shall pay as severance pay to you a lump sum
severance payment (the "Severance Payment") equal to 2.0 times the sum of your
base salary for the year in which your Date of Termination occurs plus the
target short-term incentive bonus (or if there is no target short-term incentive
bonus payable for such year, the actual amount of your most recent short-term
incentive bonus) that would be payable for such year.


(C) The Company shall pay to you all legal fees and expenses incurred by you as
a result of such termination (including all such fees and expenses, if any,
incurred in contesting or disputing any such termination or in seeking to obtain
or enforce any right or benefit provided by this Agreement or in connection with
any tax audit or proceeding to the extent attributable to the application of
section 4999 of the Code to any payment or benefit provided hereunder), such
payment to be made at the later of the times provided in paragraph (D), below or
within five (5) days after your request for payment accompanied with such
evidence of fees and expenses incurred as the Company reasonably may require.


(D) The payments provided for in paragraphs (B) and (C) above, shall (except as
otherwise provided therein) be made not later than the fifth day following the
Date of Termination, provided, however, that if the amounts of such payments
cannot be finally determined on or before such day, the Company shall pay to you
on such day an estimate, as determined in good faith by the Company, of the
minimum amount of such payments and shall pay the remainder of such payments
(together with interest at the rate provided in section 1274(b)(2)(B) of the
Code) as soon as the amount thereof can be determined but in no event later than
the thirtieth day after the Date of Termination. In the event that the amount of
the estimated payments exceeds the amount subsequently determined to have been
due, such excess shall constitute a loan by the Company to you, payable on the
fifth day after demand by the Company (together with interest at the rate
provided in section 1274(b)(2)(B) of the Code).


(iv) If your employment shall be terminated (A) by the Company other than for
Cause, Retirement or Disability or (B) by you for Good Reason, then for a
thirty-six (36) month period after such termination, the Company shall provide
you and your family at Company expense with group life, disability, medical and
dental insurance benefits substantially similar to those which you and your
family are receiving immediately prior to the Notice of Termination. The Company
shall pay any applicable premiums on behalf of you and your family for
continuation of medical coverage under the Consolidated Omnibus Budget
Reconciliation Act of 1985, as amended (“COBRA”). Benefits otherwise receivable
by you and your family pursuant to this subsection 6(iv) shall be reduced to the
extent comparable benefits are actually received by you and your family during
the thirty-six (36) month period following your termination, and any such
benefits actually received by you and your family shall be reported to the
Company.


(v) If your employment shall be terminated (A) by the Company other than for
Cause, Retirement or Long-Term Disability or (B) by you for Good Reason, then in
addition to the retirement benefits to which you are entitled under the
Company’s Retirement Plan and Supplemental Retirement Plan or any successor
plans thereto, the Company shall pay you in cash at the time and in the manner
provided in paragraph (D) of subsection 6(iii), a lump sum equal to the
actuarial equivalent of the excess of (x) the retirement pension (determined as
a straight life annuity commencing at age sixty-five) which you would have
accrued under the terms of the Company’s Retirement Plan without regard to any
amendment to the Company’s Retirement Plan made subsequent to a Change of
Control and on or prior to the Date of Termination, which amendment adversely
affects in any manner the computation of retirement benefits thereunder,
determined as if you were fully vested thereunder and had accumulated (after the
Date of Termination) thirty-six (36) additional months of service credit
thereunder at your highest annual rate of compensation during the twelve (12)
months immediately preceding the Date of Termination over (y) the retirement
pension (determined as a straight life annuity commencing at age sixty-five)
which you had then accrued pursuant to the provisions of the Company’s
Retirement Plan. For the purposes of this subsection, “actuarial equivalent”
shall be determined using the same methods and assumptions utilized under the
Company’s Retirement Plan immediately prior to the Change of Control.


(vi) The Company shall, at its sole expense as incurred, provide you with
outplacement services the scope and provider of which shall be selected by you
in your sole discretion. The Company shall be required to provide you with
outplacement services for a reasonable period of time and at a reasonable cost.
 
(vii) Offsets Against Severance Payments.
 
(A) The Severance Payment to which you are entitled under this Agreement may be
reduced under this subsection, but not below zero. Reductions in the Severance
Payment must be made under this subsection in the manner herein described. The
Company must make any required determination or calculation in good faith.


(B) You are not required to seek or accept any employment that is not Comparable
Employment. If you obtain any employment during the months remaining in your
employment period after the Date of Termination, the Severance Payment must be
reduced by all amounts actually earned by you from such employment during those
months; except that no such reduction may be made because of earnings from
employment in which you could have engaged while you were employed by the
Company. For example, the Severance Payment may not be reduced because of your
fees for service as a director of a corporation other than the Company or your
earnings from part-time employment or from any other employment that would not
have impaired your ability to perform the duties described in section 2 of this
Agreement.


(C) During the months remaining in your employment period after the Date of
Termination and unless you are then eligible to retire under the Company’s
Retirement Plan, you must seek and accept any Comparable Employment that is
offered to you. If the Company establishes that Comparable Employment was
offered to you and that you did not accept it, the full amount of wages that you
could have earned from Comparable Employment reduces the Severance Payment to
which you are entitled under this Agreement.


(D) For purposes of this Agreement, Comparable Employment means employment that
entitles you to the same (or higher) total compensation (including employment
related benefits) to which you were entitled immediately prior to a Change of
Control and to similar status, title(s), office(s), and management
responsibilities; employment with a general character and grade similar to the
general character and grade of your former employment with the Company; and
employment suited to your education, training, and experience. For purposes of
the Agreement, employment is not Comparable Employment if such employment is
located more than forty miles from the location at which you are based on the
Date of Termination; is short-term or temporary employment; entitles you to
total compensation that is less than the total compensation (including
employment related benefits) to which you were entitled immediately prior to a
Change of Control; requires you to take serious bodily or financial risks;
entitles you to a lower status, title(s), office(s), and management
responsibilities; or would not have impaired your ability to perform the duties
described in section 2 of this Agreement.


(E) To prevent hardship, repayment of the Severance Payment under this section
may be made by you in installments, determined in the Company’s sole discretion,
but a repayment arrangement may not be used as a disguised loan.


(viii) In addition to all other amounts payable to you under this section 6, you
shall be entitled to receive all benefits payable to you under the Company’s
Retirement Plan, Savings and Thrift Plan, Supplemental Retirement Plan and any
other plan or agreement relating to retirement benefits.


(ix) Subject to the Company satisfying its obligations described in this Section
6, you agree that for twelve (12) months following receipt of your Severance
Payment, you will not, without prior written consent of the Company: (A)
personally engage in Competitive Activities (as defined below); or (B) work for,
own, manage, operate, control, or participate in the ownership, management,
operation, or control of, or provide consulting or advisory services to or
permit your name to be used in connection with, any individual, partnership,
firm, corporation, or institution engaged in Competitive Activities, or any
company or person affiliated with such person or entity engaged in Competitive
Activities; provided that your purchase or holding, for investment purposes, of
securities of a publicly-traded company shall not constitute "ownership" or
"participation in ownership" for purposes of this paragraph so long as your
equity interest in any such company is less than five percent (5%).


(x) For purposes of this Agreement, "Competitive Activities" means business
activities in New England which are the same or similar or competitive with
those engaged in by the Company and its subsidiaries and affiliates (and, for
any period while you are an employee of the Company those subsidiaries,
affiliates and businesses of the Company that cease to be affiliates,
subsidiaries or businesses of the Company while you are an employee of the
Company) or which relate to products or services of the same or similar type as
the products or services (i) which are sold (or, pursuant to an existing
business plan, will be sold) to customers of the Company and its subsidiaries or
affiliates, (and, for any period while you are an employee of the Company, those
subsidiaries, affiliates and businesses of the Company that cease to be
affiliates, subsidiaries or businesses of the Company while you are an employee
of the Company) and (ii) for which you then have responsibility to plan,
develop, manage, market, or oversee, or had any such responsibility within your
most recent twelve (12) months of employment with the Company.


(xi) Subject to the Company satisfying its obligations described in this Section
6, you agree that for twelve (12) months following receipt of your Severance
Payment, you will not, without the written consent of the Company: (A) recruit
or solicit any employee of the Company or its subsidiaries or affiliates for
employment or for retention as a consultant or service provider; (B) hire or
participate (with another company or third party) in the process of hiring any
person who is then an employee of the Company or its subsidiaries or affiliates,
or provide names or other information about Company employees or employees of
the Company's subsidiaries or affiliates to any person or business under
circumstances which could lead to the use of that information for purposes of
recruiting or hiring; (C) interfere with the relationship of the Company or its
subsidiaries or affiliates with any of its employees, agents, or
representatives; (D) solicit or induce, or in any manner attempt to solicit or
induce, any client, customer, or prospect of the Company or its subsidiaries or
affiliates (1) to cease being, or not to become, a customer of the Company or
its subsidiaries or affiliates, or (2) to divert any business of such customer
or prospect from the Company or its subsidiaries or affiliates; (E) otherwise
interfere with, disrupt, or attempt to interfere with or disrupt, the
relationship, contractual or otherwise, between the Company and its subsidiaries
or affiliates and any of their customers clients, prospects, suppliers,
consultants, or employees or (F) make or publish any statement which is, or may
reasonably be considered to be, disparaging to the Company or any of its
subsidiaries or affiliates, or directors, officers, employees or the operations
or products of the Company or any of its subsidiaries or affiliates.


7. Agreement Binding on Successors.

(i) The Company will require any successor (whether direct or indirect, by
purchase, merger, consolidation or otherwise) to all or substantially all of the
business and/or assets of the Company to expressly assume and agree to perform
this Agreement in the same manner and to the same extent that the Company would
be required to perform it if no such succession had taken place. Failure of the
Company to obtain such assumption and agreement prior to the effectiveness of
any such succession shall be a breach of this Agreement and shall entitle you to
compensation from the Company in the same amount and on the same terms as you
would be entitled to hereunder if you terminate your employment for Good Reason
following a Change of Control, except that for purposes of implementing the
foregoing, the date on which any such succession becomes effective shall be
deemed the Date of Termination. As used in this Agreement, “Company” shall mean
the Company as herein before defined and any successor to its business and/or
assets as aforesaid which assumes and agrees to perform this Agreement by
operation of law, or otherwise.


(ii) This Agreement shall inure to the benefit of and be enforceable by your
personal or legal representatives, executors, administrators, successors, heirs,
distributees, devisees and legatees. If you should die while any amount would
still be payable to you hereunder if you had continued to live, all such
amounts, unless otherwise provided herein, shall be paid in accordance with the
terms of this Agreement to your devisee, legatee or other designee or, if there
is no such designee, to your estate.


8. Subsidiary Corporations. Upon approval of the Board of Directors of the
appropriate wholly-owned subsidiary, this Agreement shall apply to an executive
of any wholly-owned subsidiary of the Company with the same force and effect as
if said executive were employed directly by the Company. Upon approval by said
subsidiary’s Board of Directors, the executive of the wholly-owned subsidiary
shall be entitled to the same benefits from the Company as those granted to
executives of the Company. For purposes of this Agreement the transfer of an
employee from the Company to any wholly-owned subsidiary of the Company, or from
any wholly-owned subsidiary to the Company, or from one wholly-owned subsidiary
to another shall not constitute a termination of such employee’s employment. As
applied to an executive of a wholly-owned subsidiary, the duties and obligations
of the Company shall, wherever appropriate, refer to the duties and obligations
of the Company’s wholly-owned subsidiary which employs the executive; provided,
however, that the Company rather than the wholly-owned subsidiary shall remain
liable to the executive for payment of benefits due hereunder.


9. Notice. For the purpose of this Agreement, notices and all other
communications provided for in this Agreement shall be in writing and shall be
deemed to have been duly given when delivered or mailed by United States
registered mail, return receipt requested, postage prepaid, addressed to the
respective addresses set forth on the first page of this Agreement, provided
that all notice to the Company shall be directed to the attention of the Board
with a copy to the Secretary of the Company, or to such other address as either
party may have furnished to the other in writing in accordance herewith, except
that notice of change of address shall be effective only upon receipt.


10. Miscellaneous. No provision of this Agreement may be modified, waived or
discharged unless such waiver, modification, or discharge is agreed to in
writing and signed by you and such officer as may be specifically designated by
the Board. No waiver by either party hereto at any time of any breach by the
other party hereto of, or compliance with, any condition or provision of this
Agreement to be performed by such other party shall be deemed a waiver of
similar or dissimilar provisions or conditions at the same or at any prior or
subsequent time. This Agreement supersedes any previous agreements between the
Company and you on the matters herein addressed. No agreements or
representations, oral or otherwise, express or implied, with respect to the
subject matter hereof have been made by either party which are not expressly set
forth in this Agreement. The validity, interpretation, construction and
performance of this Agreement shall be governed by the laws of the State of
Vermont. All reference to sections of the Exchange Act or the Code shall be
deemed also to refer to any successor provisions to such sections. Any payments
provided for hereunder shall be paid net of any applicable withholding required
under federal, state or local law. The obligations of the Company under section
6 shall survive the expiration of the term of this Agreement.


11. Non-exclusivity of Rights. Nothing in this Agreement shall prevent or limit
your continuing or future participation in any plan, program, policy or practice
provided by the Company or any of its affiliated companies and for which you may
qualify. Amounts which are vested benefits or which you are otherwise entitled
to receive under any plan, policy, practice or program of or any contract or
agreement with the Company or any of its affiliated companies at or subsequent
to a Change of Control shall be payable in accordance with such plan, policy,
practice or program or contract or agreement except as explicitly modified by
this Agreement.


12. Confidentiality.

(i) Confidential information. You must hold in a fiduciary capacity for the
benefit of the Company all secret or confidential information, knowledge, or
data relating to the Company and its business, which is obtained by you during
your employment by the Company and which is not public knowledge (other than by
acts by you or your representatives in violation of this Agreement). After the
termination of your employment with the Company, you must not, without the
Company’s prior written consent, communicate or divulge any such information,
knowledge, or data to anyone other than the Company and those designated by it
to receive such information, knowledge, or data. In no event may an asserted
violation of this section constitute a basis for deferring or withholding any
amounts otherwise payable to you under this Agreement.


(ii) Records and files. All records and files concerning the Company or the
Company’s clients and customers belong to and remain the property of the
Company.


13. Termination of Employment Prior to a Change of Control of the Company. You
and the Company acknowledge that prior to a Change of Control or a Potential
Change of Control, your employment may be terminated by the Company in
accordance with the notice provisions set forth in section 1 of this Agreement,
and by you at any time, in which case you shall have no further rights under
this Agreement.


14. Anti-assignment. You may not assign, alienate, anticipate, or otherwise
encumber any rights, duties, or amounts that you might be entitled to receive
under this Agreement.


15. Validity. The invalidity or unenforceability of any provision of this
Agreement shall not affect the validity or enforceability of any other provision
of this Agreement, which shall remain in full force and effect.


16. Funding. The Company is not required to establish a trust or other funding
vehicle to pay benefits under this Agreement, except to the extent otherwise
required by the Code or ERISA with respect to any employee benefit plan.


17. Counterparts. This Agreement may be executed in several counterparts, each
of which shall be deemed to be an original but all of which together will
constitute one and the same instrument.


18. Arbitration. Any dispute or controversy arising under or in connection with
this Agreement shall be settled exclusively by arbitration in Burlington,
Vermont in accordance with the rules of the American Arbitration Association
then in effect. Judgment may be entered on the arbitrator’s award in any court
having jurisdiction; provided, however, that you shall be entitled to seek
specific performance of your right to be paid until the Date of Termination
during the pendency of any dispute or controversy arising under or in connection
with this Agreement.


19. Governing Law. This Agreement shall be governed by the laws of State of
Vermont.



--------------------------------------------------------------------------------



ACKNOWLEDGMENT OF ARBITRATION


The parties hereto understand that this Agreement contains an agreement to
arbitrate. After signing this document, the parties understand that they will
not be able to bring a lawsuit concerning any dispute that may arise which is
covered by the arbitration agreement, unless it involves a question of
constitutional or civil rights. Instead the parties agree to submit any such
dispute to an impartial arbitrator.


This letter is submitted in duplicate. If it sets forth our agreement on the
subject matter hereof, kindly sign both copies and return one copy to me within
thirty (30) days (after which this offer of severance benefits will lapse).
These letters will then constitute our agreement on this subject.






By: /s/Nordahl L. Brue  
Nordahl L. Brue, Chairman
Board of Directors
Green Mountain Power Corporation








Agreed to this 19th day of December, 2005






/s/Robert E. Rogan   
Robert E. Rogan
Vice President - External Affairs


Form Approved: /s/Donald J. Rendall, Jr.
General Counsel